Citation Nr: 1637774	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  13-18 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to February 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2016, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for a low back disability that he asserts began in service and has continued since that time.  Specifically, he has described back pain following a fall onto rocks in snowy conditions during service, as well as pain resulting from the wear and tear of his various in-service duties.  Although the Board regrets the delay, further development is necessary prior to adjudication of the Veteran's claim.

The Veteran has not yet been afforded a VA examination in connection with his claim.  VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Lay testimony as to continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability (or symptoms of a disability) may be associated with service is low.  Id. at 83.  Furthermore, the Veteran is competent to testify to in-service injuries, symptoms, and events.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Given the low back disorders documented in the Veteran's post-service treatment records, his competent testimony regarding in-service symptoms and events, and his reports of recurring symptoms thereafter, an initial VA examination is warranted and should be conducted on remand.

Additionally, relevant treatment records may be outstanding.  In that regard, the Veteran reported during his Board hearing that he sought treatment for a low back disability at VA facilities in the Orlando, Florida area beginning around 2001.  As it does not appear that all VA treatment records dating to the early 2000s have been sought, such development should be conducted on remand.  Furthermore, the Board notes that it does not have access to the "Vista Imaging" viewing tool used by VA medical facilities and that at least one MRI study viewable through that tool was referenced in the Veteran's VA treatment records.  On remand, any relevant records viewable via Vista Imaging should also be associated with the claims file.

Ongoing VA treatment records should also be obtained, and the Veteran should be afforded another opportunity to identify any outstanding private treatment records related to his claim.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any outstanding private treatment records that he wishes VA to obtain, and advise him that he may submit any additional evidence or information he might have to support his claim, to include lay statements.  After obtaining any necessary authorization forms from the Veteran, obtain any pertinent records identified and associate them with the claims file.  Any negative responses should be in writing and should be associated with the claims file.

2.  Obtain any outstanding VA treatment records, including archived records, from the Orlando VA Medical Center and any associated outpatient clinics, to include the Lake Baldwin Outpatient Clinic, beginning from 2001.  In addition, associate with the claims file copies of any relevant records viewable in Vista Imaging, to include a November 25, 2009 lumbar spine MRI noted to have been performed outside of VA.  Finally, obtain any outstanding VA treatment records dated since February 2013.

If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

3.  Schedule the Veteran for a VA examination to determine the etiology of his low back disability.  After reviewing the claims file, performing a physical examination of the Veteran, and conducting any indicated tests, the examiner is asked to address the following:

(a) Please identify all current disorders of the Veteran's low back.  In identifying all current disorders, please consider medical and lay evidence dated both prior to and since the filing of the April 2010 claim and specifically discuss whether the Veteran has or had a chipped bone or fracture in his lumbar spine.

Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

(b) For every diagnosed low back disorder, please state whether it is at least as likely as not (50 percent probability or more) that the disorder began in service or is otherwise related to service.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.  In particular, the examiner should consider the Veteran's report that he initially experienced low back pain when he slipped and fell onto rocks while walking on top of a mountain during service and that he continued to have low back pain thereafter; his report of experiencing a "nagging back ache" in service as a result of lifting heavy equipment and changing tires in connection with his duties; and his report that he did not suffer any back injuries following service.

A complete rationale should accompany any opinion provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why that is so.

4.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




